Citation Nr: 1809332	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-16 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for non-24 sleep circadian rhythm with migraine headaches, photophobia, extreme nausea and vomiting (also claimed as "sleep disorder-circadian rhythm").

2.  Entitlement to service connection for acquired psychiatric disability. 


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to June 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A Board hearing was held in October 2016.  A transcript is of record.  

The issue regarding service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On October 4, 2016, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal is requested for the service connection claim for non-24 sleep circadian rhythm with migraine headaches, photophobia, extreme nausea and vomiting (also claimed as "sleep disorder-circadian rhythm").


CONCLUSION OF LAW

The criteria for withdrawal have been met for the service connection claim for non-24 sleep circadian rhythm with migraine headaches, photophobia, extreme nausea and vomiting (also claimed as "sleep disorder-circadian rhythm").  38 U.S.C. 
§ 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

The Veteran, in the presence of his representative and before the undersigned Veterans Law Judge during the October 2016 Board hearing, withdrew from appellate consideration the service connection claim for non-24 sleep circadian rhythm with migraine headaches, photophobia, extreme nausea and vomiting (also claimed as "sleep disorder-circadian rhythm").  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The appeal regarding service connection for non-24 sleep circadian rhythm with migraine headaches, photophobia, extreme nausea and vomiting (also claimed as "sleep disorder-circadian rhythm") is dismissed.  


REMAND

A remand is warranted for additional medical inquiry into the service connection claim for an acquired psychiatric disability.  

The record contains two VA compensation examination reports addressing this issue.  Neither report is adequate to decide the claim.  The first report, dated in September 2010, indicates that the Veteran does not have a psychiatric disability.  Inasmuch as subsequent VA and private medical evidence documents the presence of a psychiatric disability, the September 2010 VA report is not of probative value here.  The second report, dated in March 2014, notes a depressive disorder diagnosis but states that the Veteran does not have PTSD.  However, the report does not provide an opinion regarding whether the depressive disorder is related to service.  Such an opinion should be included in the record.  

Furthermore, private medical evidence notes a diagnosis of PTSD.  The Veteran's private treating psychologist and private treating psychiatrist (in addition to his treating family medicine physician) note PTSD in their reports.  An opinion addressing whether the PTSD diagnosed during the appeal period relates to service should be provided.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any outstanding VA treatment records, the most recent of which are dated in the early 2000s.  All records/responses received must be associated with the claims file. 

2.  Schedule a VA examination with a VA psychiatrist or VA psychologist to determine the nature and etiology of any psychiatric disability.  The examiner should review the claims file, examine and interview the Veteran, and then respond to the following questions.


(a)  Non-PTSD psychiatric disabilities  

(i)  What non-PTSD psychiatric disabilities has the Veteran been diagnosed with since his service connection claim in April 2010?

In answering (i), please consider and discuss the VA and private evidence of record indicating diagnoses of depressive and anxiety disorders.  

(ii)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any diagnosed non-PTSD psychiatric disability is related to an in-service disease, event, or injury?

In answering (ii), please consider and discuss the service treatment records (STRs) which indicate that the Veteran complained of depression, anxiety, and stress during active duty.  Please address the April 1998 report of mental status evaluation indicating "adjustment disorder @ depressed mood, R/O minor depression."  Please address the May 1998 general counseling form which clearly relates the Veteran's diminished performance, and the consequent pending discharge from service, to his "mental state."  Please address whether the documented digestive disorders during service relate in any way to psychiatric disability diagnosed since April 2010.  Please also address the lay statements from the Veteran's father and spouse describing the Veteran's mental state following service.   

(b)  PTSD

(i)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's reported PTSD stressor - mistreatment by his platoon sergeant - is adequate to support the PTSD diagnosis from the private providers?

(ii)  If so, is it at least as likely as not that the PTSD symptoms underlying the PTSD diagnoses of record relate to the reported stressor.  (See Board hearing transcript at 
page 6).  

In answering (i) and (ii), please accept as true the Veteran's statements to the effect that he experienced an unpleasant reaction to discipline from his platoon sergeant during service.  

Please explain in detail any opinion provided.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the April 2014 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided a Supplemental SOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


